DETAILED ACTION
Status of the Claims
Claims 1-9 are currently pending and are examined herein.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Schoen et al.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Schoen et al. (WO 2007/061284 A1, cited in IDS of 01/20/2021).  
Regarding claims 1 and 4, Schoen teaches a method of improving performance of molecular inversion probe capture reactions (e.g. page 12), the method comprising:
obtaining a nucleic acid (e.g. “target nucleotides” as per page 14, second full paragraph);
fragmenting the nucleic acid into nucleic acid fragments (e.g. “target nucleotides are randomly cut into smaller fragments of 100-1000 basepairs” as per page 14, second full paragraph); and
capturing a target on a nucleic acid fragment with a molecular inversion probe (e.g. “hybridization of the target specific sequences T1 and T2 to the target sequences in the sample” as per page 21, second full paragraph, also Fig. 1 and/or 5).
Regarding claim 2, Schoen teaches the above method, further comprising the step of heat-based denaturing the nucleic acid or at least one nucleic acid fragment prior to the capturing step (e.g. heating to 95ºC as per the paragraph bridging pages 25-26 in Example 1).
Regarding claim 5, Schoen teaches the above method, wherein the nucleic acid is selected from the group of genomic DNA, genomic RNA, whole or partial genome amplification product, high molecular weight DNA, and high molecular weight RNA (e.g. page 14, first full paragraph).

Claim Rejections – 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Schoen et al. and Friedlander et al.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoen et al. (WO 2007/061284 A1, cited in IDS of 01/20/2021) in view of Friedlander et al. (U.S. PGPub 2004/0121373 A1, cited in IDS of 01/20/2021).
Schoen is relied on as above, however, it is noted that the reference is silent on the fragmented nucleic acids being from about 5 kb to about 100 kb in length, as set forth in claim 3, and wherein the fragmenting comprises chemical hydrolysis shearing and denaturing, as set forth in claims 7.
Note that Schoen teaches fragmentation of the input genomic DNA to form fragments on the order of 100-1000 bp (0.1-1 kb), which reads on the limitation of claim 4 (i.e. about 1 to about 10 kb).  Regarding the limitation of claim 3 (i.e. about 5 kb to about 100 kb), Applicant is directed to In re Aller, Lacey, and Hall, 105 USPQ 233 (C.C.P.A. 1955), where the court found
                        "More particularly, where the general conditions
                        of a claim are disclosed in the prior art, it is
                        not inventive to discover the optimum or workable
                        ranges by routine experimentation."

Routine optimization is not considered inventive and no evidence has been presented that the selection of larger than about 5 kb was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art.  
Note that while Schoen teaches that “the sample to be assayed, are randomly cut into smaller fragments of 100-1000 basepairs. This can be done using standard methods well known to a person skilled in the art”, the reference is silent on the explicit limitation of fragmentation by hydrolysis and denaturing, as per claims 6-9.  
Friedlander teaches preparation of larger (e.g. genomic) DNAs by simultaneous denaturation and fragmentation into fragments 100-800 bases in length (e.g. as per para 0045-0047 and Friedlander claims 1-5), which is close to the same size range desired by Schoen above.  Friedlander teaches that the DNA is fragmented and denatured above 90ºC in the pH range of 6-10 (e.g. as per para 0046), which reasonably reads on chemical, hydrolytic fragmenting, since nucleic acids are known to hydrolyze in such heated, basic environments.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to simultaneously fragment and denature the input DNA using thermal methods as per Friedlander in the molecular inversion probe analysis of Schoen.  One of ordinary skill in the art would have been motivated to do so since one of ordinary skill in the art would recognize that such fragmentation and denaturation could be achieved without the need for specialized equipment, such as a sonicator, or use of restriction enzymes, which are more expensive than the Tris and EDTA used by Friedlander.  Further, Friedlander in at least para 0042 discloses that fragmentation of genomic DNA as per their methods “may allow for more efficient hybridization of genomic DNA to nucleic acid probes than nonfragmented genomic DNA”.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the simultaneous fragmenting and denaturing were well known in the art, as per at least Friedlander, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10,227,635 B2
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,227,635 B2 (the ‘635 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would either anticipated by, or would have been obvious over, the reference claim(s), since the claims of the ‘635 patent include at least all of the limitations of the present claims.

10,683,533 B2
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,683,533 B2 (the ‘533 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would either anticipated by, or would have been obvious over, the reference claim(s), since the claims of the ‘533 patent include at least all of the limitations of the present claims.

10,851,414 B2
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,851,414 B2 (the ‘414 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would either anticipated by, or would have been obvious over, the reference claim(s), since the claims of the ‘414 patent include at least all of the limitations of the present claims.

9,115,387 B2
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,115,387 B2 (the ‘387 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would either anticipated by, or would have been obvious over, the reference claim(s), since the claims of the ‘387 patent include at least all of the limitations of the present claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639